Citation Nr: 1019960	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for status 
post fusion for spondylolisthesis, L5-S1.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 
1993.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In September 2008, the Board remanded the claim for 
additional development and adjudicative action.  The 
requested development was not completed, so further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002). 
 VA is obligated to assist the claimant in obtaining relevant 
records, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 C.F.R. § 3.159 (c), (d).  

It appears that there may be additional VA records not 
associated with the claims file.  The Veteran's claim was 
remanded by the Board in a September 2008 decision.  The 
Board instructed that a VA neurological examination be 
arranged.  In this regard, the records show that VA 
examinations for peripheral nerves were requested on April 
23, 2009 and on August 12, 2009.  Additionally, the record 
indicates that the VA examination for peripheral nerves 
requested on April 23, 2009 was completed.  The December 2009 
VA orthopedic examiner indicates that there is a VA 
examination by Dr. Cupler from neurology dated July 13, 2009.  
If accomplished, the RO/AMC should obtain the VA examination 
report for peripheral nerves and incorporate such document 
into the claims file.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  Significantly, a remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As no VA peripheral nerve examination is associated with the 
claims file in accordance with the Board's September 2008 
remand instructions, additional development is required in 
order to achieve compliance.  Additionally, if no VA 
examination for peripheral nerves was accomplished, the 
Veteran should be afforded a VA peripheral nerves examination 
in order to adequately evaluate the current severity of the 
Veteran's disability.  If any action required by a remand is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  While the Board 
regrets the delay, another remand is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records should be 
obtained and incorporated in the claims 
folder, to include a July 13, 2009 VA 
neurology examination, or any peripheral 
nerve examination conducted pursuant to 
the April and August 2009 requests by the 
AMC.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect 
should be included in the claims file.  In 
addition, the Veteran should be informed 
of any such problem.

2.  If no VA peripheral nerve examination 
has taken place, the Veteran should be 
afforded an additional examination or 
examinations by appropriate physicians in 
order to more accurately determine whether 
the Veteran's lumbar spine disability has 
associated neurological abnormalities, to 
include but not limited to bowel or 
bladder impairment, which may be rated 
separately.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claims file.

a. The claims file must be made available 
the examiner and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should set forth all examination 
findings, together with the rationale for 
the comments and opinions expressed.

b. The neurologist should describe all 
neurological manifestations and 
symptomatology and offer an opinion as to 
whether the Veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
lumbar spine disability.

3.  The Veteran also should be advised of 
the importance of reporting to the 
scheduled examinations and of the possible 
adverse consequences, to include denial of 
his claims, of failing to so report.  See 
38 C.F.R. § 3.655 (2009).

4.  Thereafter, the AMC/RO should review 
the examination reports to ensure that 
they are responsive to and in compliance 
with the directives of this remand and if 
not, it should implement corrective 
procedures.

5.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim.  If the 
benefits sought on appeal remain denied, 
the AOJ must furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations.

Prior to recertification, in accordance 
with applicable procedure, the Veteran's 
current representative should be provided 
an opportunity to submit a VA Form 646 or 
its equivalent.  All efforts made should 
be documented and incorporated into the 
claims file.  

Afford the Veteran and his representative 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  
Thereafter, the case should be returned to 
the Board, if in order.  The Veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


